By the Court.

Lumpkin, J.,
delivering the opinion.
It is not complained that this case was not fairly submitted to the jury. And in the exercise of their undoubted right, they found the judgment satisfied, which is sought to be renewed. To justify granting a new trial, that verdict should have been strongly and decidedly against the weight of the evidence. So far from this being so, we must say, that, in our opinion, the preponderance of proof is in favor of the finding.
The plaintiff may not have been paid; but to have stood by for so many years, both before and after the death of the defendant, witnessed the division of his property amongst his family, and made no attempt to collect this debt until the judgment was dead, until eleven years after the defendant’s death, requires some explanation; and then, too, there are several payments by the sheriff to the plaintiff — the receipt of the cost by the Clerk, etc. Surely the jury had a right to presume that the debt was discharged.